Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 5/15/2020 and IDS filed on 5/15/2020 and 1/14/2022. 
Claims 10-30 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 11, 12, 14-18, 20, 22, 24, 26, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1).

As per claim 11, Gopalakrishnan discloses:
A method for operating a charging station for a motor vehicle having an electric energy store, comprising: 
an energy supply device for supplying electric energy for charging the energy store and comprising a parking area for parking the motor vehicle during the charging process (See Para [0041], i.e. power drawn … EV parking spots) , 
wherein an availability status of the parking area is monitored by a device monitoring the surroundings which operates independently of the energy supply device (See Para [0038]-[0042], i.e. surveillance cameras for monitoring the plurality of parking areas…determine occupancy status of the one or more parking spots, See Para [0068]-[0075])
 and is transmitted to a control center via a communication connection (See Para [0036], i.e. application server, See Para [0038]-[0042], i.e. transmit one or more images of the plurality of parking areas … to application server,  See Para [0051]-[0052], i.e. application server…identified one or more vehicle).

As per claim 12, Gopalakrishnan discloses all of the features of claim 11 as discloses above wherein Gopalakrishnan also discloses wherein the availability status is used to determine a follow-up parking time of the motor vehicle at the parking area after a charging of the energy store (See Para [0165], i.e. violation time threshold…5 minutes).

As per claim 14, Gopalakrishnan discloses all of the features of claim 11 as discloses above wherein Gopalakrishnan also discloses wherein when an availability status corresponding to an occupied parking area without charging of the energy store is present, a preliminary parking time of the motor vehicle at the parking area is determined (See Para [0075], i.e. power drawn status of parking spot…1 to 0…5 minutes).

As per claim 15, Gopalakrishnan discloses all of the features of claim 11 as discloses above wherein Gopalakrishnan also discloses wherein if the preliminary parking time surpasses a preliminary parking time threshold value, a parking violation notice is sent to the motor vehicle and/or an operator of the motor vehicle and/or the control center (See Para [0075], i.e. a parking violation by the first vehicle).

As per claim 16, Gopalakrishnan discloses all of the features of claim 11 as discloses above wherein Gopalakrishnan also discloses wherein the preliminary parking time threshold value is extended based on a default value if an identification is sent to the charging station (See Para [0075], i.e. power drawn status of parking spot…1 to 0…5 minutes [if limitation is not limiting within the claim]).

As per claim 17, Gopalakrishnan discloses all of the features of claim 11 as discloses above wherein Gopalakrishnan also discloses wherein in that, if the follow-up parking time surpasses a first follow-up parking time threshold value, a warning notice is sent to the motor vehicle and/or an operator of the motor vehicle, and if the follow-up parking time surpasses a second follow-up parking time threshold value, the parking violation notice is sent at least to the control center (See Para [0075], i.e. a parking violation by the first vehicle –[prior art issue violation for parking considered as teaching of the limitations as cited above, as if limitation is not limiting within the claim]).

As per claim 18, Gopalakrishnan discloses all of the features of claim 11 as discloses above wherein Gopalakrishnan also discloses wherein the device monitoring the surroundings is an optical detection device or a floor-integrated detection device or (See Para [0038]-[0042], i.e. surveillance cameras for monitoring the plurality of parking areas…determine occupancy status of the one or more parking spots, See Para [0068]-[0075]).

As per claim 20, Gopalakrishnan discloses:
A charging station for a motor vehicle having an electric energy store, comprising: 
an energy supply device for supplying electric energy for charging the energy store and comprising a parking area for parking the motor vehicle during the charging process (See Para [0041], i.e. power drawn … EV parking spots), 
wherein the charging station is adapted to monitor an availability status of the parking area by a device monitoring the surroundings which operates independently of the energy supply device (See Para [0038]-[0042], i.e. surveillance cameras for monitoring the plurality of parking areas…determine occupancy status of the one or more parking spots, See Para [0068]-[0075]) and 
to transmit said status to a control center via a communication connection (See Para [0036], i.e. application server, See Para [0038]-[0042], i.e. transmit one or more images of the plurality of parking areas … to application server,  See Para [0051]-[0052], i.e. application server…identified one or more vehicle).


As per claim 22, Gopalakrishnan discloses all of the features of claim 12 as discloses above wherein Gopalakrishnan also discloses wherein when an availability status corresponding to an occupied parking area without charging of the energy store is present, a preliminary parking time of the motor vehicle at the parking area is determined (See Para [0075], i.e. power drawn status of parking spot…1 to 0…5 minutes).

As per claim 24, Gopalakrishnan discloses all of the features of claim 12 as discloses above wherein Gopalakrishnan also discloses wherein if the preliminary parking time surpasses a preliminary parking time threshold value, a parking violation notice is sent to the motor vehicle and/or an operator of the motor vehicle and/or the control center (See Para [0075], i.e. a parking violation by the first vehicle).

As per claim 26, Gopalakrishnan discloses all of the features of claim 14 as discloses above wherein Gopalakrishnan also discloses wherein if the preliminary parking time surpasses a preliminary parking time threshold value, a parking violation notice is sent to the motor vehicle and/or an operator of the motor vehicle and/or the control center (See Para [0075], i.e. a parking violation by the first vehicle).

As per claim 27, Gopalakrishnan discloses all of the features of claim 12 as discloses above wherein Gopalakrishnan also discloses wherein the preliminary parking time threshold value is extended based on a default value if an identification is sent to the charging station (See Para [0075], i.e. power drawn status of parking spot…1 to 0…5 minutes [if limitation is not limiting within the claim]).

As per claim 29, Gopalakrishnan discloses all of the features of claim 14 as discloses above wherein Gopalakrishnan also discloses wherein the preliminary parking time threshold value is extended based on a default value if an identification is sent to the charging station (See Para [0075], i.e. power drawn status of parking spot…1 to 0…5 minutes [if limitation is not limiting within the claim]).

As per claim 30, Gopalakrishnan discloses all of the features of claim 15 as discloses above wherein Gopalakrishnan also discloses wherein the preliminary parking time threshold value is extended based on a default value if an identification is sent to the charging station (See Para [0075], i.e. power drawn status of parking spot…1 to 0…5 minutes [if limitation is not limiting within the claim]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 13, 21, 23, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1) in view of Halnais et al. (U.S. Pub. No. 2014/0167985 A1).

As per claim 13, Gopalakrishnan discloses all of the features of claim 11 respectively as discloses above.
Gopalakrishnan does not discloses: wherein the device monitoring the surroundings is deactivated during the charging of the energy store.
However, Halnais discloses: wherein the device monitoring the surroundings is deactivated during the charging of the energy store (See Para [0074]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Halnais into the 

teaching of Gopalakrishnan because it would allow to simplify and safeguard 

management of occupation of parking spaces (See Para [0010]).


As per claim 21, Gopalakrishnan discloses all of the features of claim 12 respectively as discloses above.
Gopalakrishnan does not discloses: wherein the device monitoring the surroundings is deactivated during the charging of the energy store.
However, Halnais discloses: wherein the device monitoring the surroundings is deactivated during the charging of the energy store (See Para [0074]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Halnais into the 

teaching of Gopalakrishnan because it would allow to simplify and safeguard 

management of occupation of parking spaces (See Para [0010]).


As per claim 23, Gopalakrishnan and Halnais discloses all of the features of claim 13 as discloses above wherein Gopalakrishnan also discloses wherein when an availability status corresponding to an occupied parking area without charging of the energy store is present, a preliminary parking time of the motor vehicle at the parking area is determined (See Para [0075], i.e. power drawn status of parking spot…1 to 0…5 minutes).



As per claim 25, Gopalakrishnan and Halnais discloses all of the features of claim 13 as discloses above wherein Gopalakrishnan also discloses wherein if the preliminary parking time surpasses a preliminary parking time threshold value, a parking violation notice is sent to the motor vehicle and/or an operator of the motor vehicle and/or the control center (See Para [0075], i.e. a parking violation by the first vehicle).

As per claim 28, Gopalakrishnan and Halnais discloses all of the features of claim 13 as discloses above wherein Gopalakrishnan also discloses wherein the preliminary parking time threshold value is extended based on a default value if an identification is sent to the charging station (See Para [0075], i.e. power drawn status of parking spot…1 to 0…5 minutes [if limitation is not limiting within the claim]).




7.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1) in view of Malik et al. (U.S. Pub. No. 2018/0290553 A1).

As per claim 19, Gopalakrishnan discloses all of the features of claim 1 as discloses above.
Gopalakrishnan does not disclose: wherein an estimated required charging time is determined during the charging process and sent to the control center.
	However, Malik discloses: wherein an estimated required charging time is determined during the charging process and sent to the control center (See Para [0055], i.e. estimate time to charge the battery).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Malik into the 

teaching of Gopalakrishnan because it would allow driver to reduce cost of charging an 

electric vehicle based on electric rate (See Para [0001]).


Conclusion









7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851